Name: Commission Regulation (EC) No 2381/94 of 30 September 1994 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  foodstuff;  marketing;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|31994R2381Commission Regulation (EC) No 2381/94 of 30 September 1994 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 255 , 01/10/1994 P. 0084 - 0087 Finnish special edition: Chapter 15 Volume 13 P. 0218 Swedish special edition: Chapter 15 Volume 13 P. 0218 COMMISSION REGULATION (EC) No 2381/94 of 30 September 1994 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffgs (1), as last amended by Commission Regulation (EC) No 1468/94 (2), and in particular Article 13 thereof, Whereas some Member States have requested that certain fertilizers not listed in Annex II to Regulation (EEC) No 2092/91 be included in it in view of the fact that they are currently being used in organic farming in line with the organic farming codes of practice traditionally applied in certain Community countries; whereas examination of these requests has revealed that the requirements referred to in Article 7 (1) (b) are met; Whereas it is also necessary to specify the description of certain fertilizers included in Annex II to Regulation (EEC) No 2092/91 in order to guarantee the nature and origin of those products; Whereas it has been found necessary to define more accurately the conditions for the use of certain fertilizers and the requirements relative to their composition in order to guarantee that the requirements governing inclusion in Annex II to Regulation (EEC) No 2092/91, as referred to in Article 7 (1) (b), are met in full; Whereas a period should be allowed for the disposal of stocks of products which are deleted from Annex II, part A, to Regulation (EEC) No 2092/91; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex II, part A to Regulation (EEC) No 2092/91 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. The products deleted from Annex II, part A, to Regulation (EEC) No 2092/91 such as it was in force before the date of entry into force of the present Regulation may continue to be used under the previously applicable conditions until existing stocks are exhausted but no later than 1 July 1995. Products set out in Annex II, part A, to Regulation (EEC) No 2092/91 under more restrictive conditions than those before the date of entry into force of this Regulation, may continue to be used under the previously applicable conditions until existing stocks are exhausted but no later than 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 198, 22. 7. 1991, p. 1. (2) OJ No L 159, 28. 6. 1994, p. 11. ANNEX 'ANNEX II Part A Products authorized exceptionally for use in soil conditioning and fertilization, in accordance with the dispositions of Annex I (2) "" ID="1">Compound products or products containing only materials listed hereunder:"> ID="1">- Farmyard manure> ID="2">Product comprising a mixture of animal excrements and vegetable matter (animal bedding)"> ID="2">Need recognized by the inspection body or inspection authority"> ID="2">Indication of animal species"> ID="2">Coming from extensive husbandry and only in the sense of Article 6 (4) of Council Regulation (EEC) No 2328/91 (1), as last amended by Regulation (EC) No 3669/93 (2)"> ID="1">- Dried farmyard manure and dehydrated poultry manure> ID="2">Need recognized by the inspection body or inspection authority"> ID="2">Indication of animal species"> ID="2">Coming from extensive husbandry and only in the sense of Article 6 (4) of Regulation (EEC) No 2328/91"> ID="1">- Composted animal excrements, including poultry manure and composted farmyard manure included> ID="2">Need recognized by the inspection body or inspection authority"> ID="2">Indication of the animal species"> ID="2">Factory farming origin forbidden"> ID="1">- Liquid animal excrements (slurry, urine, etc.)> ID="2">Use after controlled fermentation and/or appropriate dilution"> ID="2">Need recognized by the inspection body or inspection authority"> ID="2">Indication of animal species"> ID="2">Factory farming origin forbidden"> ID="1">- Peat> ID="2">Use limited to horticulture (market gardening, floriculture, arboriculture, nursery)"> ID="1">- Mushroom culture wastes> ID="2">The initial composition of the substrate must be limited to products of the present list"> ID="1">- Dejecta of worms (vermicompost) and insects"> ID="1">- Guano> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Composted mixture of vegetable matter> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Products or by-products of animal origin as below:> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- blood meal"> ID="1">- hoof meal"> ID="1">- horn meal"> ID="1">- bone meal or degelatinized bone meal"> ID="1">- animal charcoal"> ID="1">- fish meal"> ID="1">- meat meal"> ID="1">- feather, hair and "chiquette" meal"> ID="1">- wool"> ID="1">- fur"> ID="1">- hair"> ID="1">- dairy products"> ID="1">- Products and by-products of plant origin for fertilizers"> ID="1">(for instance, oilseed cake meal, cocoa husks, malt culms, etc.)"> ID="1">- Seaweeds and seaweed products> ID="2">Only as far as obtained by:"> ID="2">(i) physical processes including dehydration, freezing and grinding;"> ID="2">(ii) extraction with water or aqueous acid and/or alkaline solution"> ID="2">(iii) fermentation"> ID="1">- Sawdust and wood chips> ID="2">Wood not chemically treated after felling"> ID="1">- Composted bark> ID="2">Wood not chemically treated after felling"> ID="1">- Wood ash> ID="2">From wood not chemically treated after felling"> ID="1">- Soft ground rock phosphate> ID="2">Product as specified by Council Directive 76/116/EEC (3), as last amended by Directive 89/284/EEC (4)"> ID="2">Cadmium content less than or equal to 90 mg/kg of P205"> ID="1">- Aluminium calcium phosphate> ID="2">Product as specified by Directive 76/116/EEC, as last amended by Directive 89/248/EEC;"> ID="2">Cadmium content less than or equal to 90 mg/kg of P205"> ID="2">Use limited to basic soils (pH > 7,5)"> ID="1">- Basic slag> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Crude potassium salt> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">(for instance: kainit, sylvinite, etc.)"> ID="1">- Potassium sulphate containing magnesium salt> ID="2">Need recognized by the inspection body or inspection authority"> ID="2">Derived from crude potassium salt"> ID="1">- Stillage and stillage extract> ID="2">Ammonium stillage excluded"> ID="1">- Calcium carbonate of natural origin"> ID="1">(for instance: chalk, marl, ground limestone, Breton ameliorant, (maÃ «rl), phosphate chalk)"> ID="1">- Magnesium and calcium carbonate of natural origin> ID="2">Only of natural origin"> ID="1">(for instance: magnesian chalk, ground magnesium limestone, etc.)> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Magnesium sulfate (for instance: kieserite)"> ID="1">- Calcium chloride solution> ID="2">Foliar treatment of apple trees, after identification of deficit of calcium"> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Calcium sulphate (gypsum)> ID="2">Product as specified by Directive 76/116/EEC, as amended by Directive 89/284/EEC"> ID="2">Only of natural origin"> ID="1">- Elemental sulphur> ID="2">Product as specified by Directive 76/446/EEC, as amended by Directive 89/284/EEC"> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Trace elements> ID="2">Trace elements included in Directive 89/530/EEC (5)"> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Sodium chloride> ID="2">Only mined salt"> ID="2">Need recognized by the inspection body or inspection authority"> ID="1">- Stone meal ""> (1) OJ No L 218, 6. 8. 1991, p. 1. (2) OJ No L 338, 31. 12. 1993, p. 26. (3) OJ No L 24, 30. 1. 1976, p. 21. (4) OJ No L 111, 22. 4. 1989, p. 34. (5) OJ No L 281, 30. 9. 1989, p. 116.'